Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of September 23rd 2021 has been considered.
Claims 1, 2, 4, 5, 7 and 11 have been amended.
Claims 1-15 are pending in the current application.
Claims 11-15 are withdrawn from consideration.
Claims 1-10 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
In light of the amendments filed on September 23rd 2021, the rejections of claim 1 under 35 USC §112(b) have been withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by NPL “Cutler’s Famous Glazed Sugar Cookies (Step By Step)” (‘Cutler’) (from https://abountifulkitchen.com/Cutlers-famous-glazed-sugar-cookies/).

Regarding claim 1: Cutler discloses a method of decorating cookies comprising baking the cookies, cooling the baked cookies, depositing a binding agent (i.e., glaze) to the cookies, applying at least one edible piece good (i.e., sprinkles) to the top of the fresh glaze (i.e., binding agent) and setting the coated cookies on a cooling rack for curing/cooling in ambient temperature until the glaze sets (see Cutler pages 14-23 and 25-27). Given the fact the temperature of the biscuit during the deposition of the binding agent is between a minimum depositing temperature and a maximum depositing temperature (which encompasses any temperature), and similarly, the temperature of the biscuit during the application of the edible piece good is between a minimum application temperature and a maximum application temperature (which also encompasses any temperature), the method of decorating cookies in Cutler meets the claimed limitations.
Regarding claim 2: Cutler discloses of adding water (i.e., a solvent) to the glaze to make it thinner, and if the glaze gets too stiff, of adding a small amount of water until desired consistency is attained (see Cutler pages 26-27), which meets the claimed limitations.
Regarding claim 3: Cutler discloses the glaze comprises four cups of sugar with about half a cup of liquid (i.e., half a cup of milk and/or water, and half a teaspoon of almond extract or emulsion) (see Cutler pages 26-27). Given the fact the Brix value is an expression of the number of grams of sucrose per 100 grams of liquid, a cup comprises about 237ml, the density of powdered sugar is about 0.8ml/g, the density of Cutler has a Brix value that exceeds 50°.
Regarding claim 4: Cutler discloses depositing the glaze using a profiled spreading tool (i.e., a knife) (see Cutler pages 18-20).
Regarding claim 5: Cutler discloses applying the glaze to only the top side of the cookie, where the sprinkles are than administered (see Cutler pages 14-23 and 25-27). Given the fact the glaze is not applied to any cookie surface that is not between the cookie and the sprinkles, the step of removing the glaze from surfaces not between the cookie and the sprinkles is met by the process in Cutler.
Regarding claim 7: Cutler discloses the glaze provides the cookie with extra sweetness and a hint of almond flavor (see Cutler pages 3 and 25-27).
Regarding claim 8: Cutler discloses of depositing the glaze throughout the whole upper surface of the cookie and/or extending beyond the cookie, or depositing the glaze on the top surface of while leaving the edge of the cookie free of glaze (see Cutler pages 16-22).
Regarding claims 9 and 10: Cutler discloses of cooling the cookie and maintaining the cookie, sprinkles and glaze room temperature (see Cutler pages 14-23 and 25-27), which meets the claimed limitations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cutler et al., as applied in the rejection of claims 1-5 and 7-10 under 35 USC 102 above, and further in view of NPL “Guide to Using Decorative Sugars and Sprinkles” (‘Crocker’) (from https://www.bettyCrocker.com/how-to/tipslibrary/baking-tips/guide-to-using-decorative-sugars-and-sprinkles).

Regarding claim 6: Cutler discloses a method of decorating cookies comprising baking the cookies, cooling the baked cookies, depositing a binding agent (i.e., glaze) to the cookies, applying at least one edible piece good (i.e., sprinkles) to the top of the fresh glaze and setting the coated cookies on a cooling rack for curing/cooling until the glaze sets (see Cutler pages 14-23 and 25-27), but fails to disclose shaking off, blowing off and/or suctioning out inadequately bonded sprinkles; However, Crocker discloses shaking off inadequately bonded sprinkles (i.e., excess sprinkles) is well known and conventional in the cookies decorating art (see Crocker page 3). Therefore, it would .

Response to Arguments
Applicant's arguments filed September 23rd 2021 have been fully considered but they are not persuasive.

Applicant argues on page 7 of the “Remarks” that the prior art references fail to anticipate or render the claimed invention obvious, because Cutler fails to disclose the method and temperatures limitations recited in amended claim 1. The examiner respectfully disagrees.
As discussed above, Cutler discloses a method of decorating cookies comprising baking the cookies, cooling the baked cookies, depositing a binding agent (i.e., glaze) to the cookies, applying at least one edible piece good (i.e., sprinkles) to the top of the fresh glaze (i.e., binding agent) and setting the coated cookies on a cooling rack for curing/cooling in ambient temperature until the glaze sets (see Cutler pages 14-23 and 25-27). Given the fact the temperature of the biscuit during the deposition of the binding agent is between a minimum depositing temperature and a maximum depositing temperature (which encompasses any temperature), and similarly, the temperature of the biscuit during the application of the edible piece good is between a minimum application temperature and a maximum application temperature (which also encompasses any temperature), the method of decorating cookies in Cutler meets the claimed limitations.

Applicant argues on page 8 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Crocker discloses of applying the at least one edible piece good after the biscuit is cooled. The examiner respectfully disagrees.
It is most respectfully submitted that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that while Crocker does not disclose all the features of the present claimed invention, Crocker is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather, Crocker teaches certain concepts, namely: Crocker discloses that shaking off inadequately bonded sprinkles (i.e., excess sprinkles) is well known and conventional in the cookies decorating art (see Crocker page 3), thus in combination with this teaching reference, Cutler discloses the presently claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792